Citation Nr: 0001793	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-08 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbar spine surgeries, currently rated 20 percent disabling.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to August 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
and muscle spasm; use of pain medication; some tenderness to 
palpation in the lumbosacral spine; normal muscle strength 
with no atrophy or weakness; a slight to moderate range of 
lumbar spine motion; and pain on motion.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate intervertebral disc 
syndrome, but not severe lumbosacral strain, severe 
intervertebral disc syndrome, severe limitation of motion, or 
unfavorable lumbar spine ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of lumbar spine surgeries are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellant's low back disability has been described as 
lumbar spine pain with occasional residual radiculopathy; the 
RO has evaluated this disability under the provisions of 
Diagnostic Code 5293, for intervertebral disc syndrome.  A 20 
percent evaluation is currently assigned.  A VA General 
Counsel's opinion, VAOPGCPREC 36-97 (December 12, 1997) 
provided, in part, that Diagnostic Code 5293 contemplates 
limitation of motion, and that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, described supra, are applicable to ratings 
under Code 5293.

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Intervertebral disc syndrome 
contemplates symptoms involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating is warranted when the 
syndrome is pronounced with little intermittent relief  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  For lumbosacral 
strain, a 20 percent evaluation is warranted for muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position and a 40 percent 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwait's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability includes an 
August 1997 VA examination.

Initially, however, service medical records show that the 
appellant began complaining of low back pain in December 
1980.  He injured his back lifting weights in February 1987, 
and later sustained another back injury in January 1991, for 
which the assessment was possible injury to the L4-L5 disc.  
A magnetic resonance imaging (MRI) in April 1991 revealed 
abnormal L4-L5 and L5-S1 discs with degenerative disc disease 
at both levels.  A diskectomy at L5-S1 with a semi 
laminectomy was performed in October 1991.  Herniation was 
subsequently noted at L4-L5 in February 1992, and a 
diskectomy/laminectomy was performed at L4-L5 on the right in 
November 1992.  The service medical records show that after 
both back surgeries muscle strength returned to normal and 
neurological findings were normal.  A May 1993 MRI revealed 
no recurrent herniated nucleus pulposus at L4-L5 and only a 
small residual at L5-S1.  Pain and stiffness were reported in 
the lower back muscles on sit-ups only in June 1993, and were 
assessed as incisional muscle weakness.

A February 1994 medical evaluation board (MEB) report 
indicated that the appellant complained of persistent, severe 
low back pain with radiation to the right leg.  Findings from 
a January 1994 examination conducted for the MEB revealed 
some decrease to pinprick perception in the right L5 
distribution, decreased right ankle jerk, no evidence of 
weakness in the lower extremities on motor examination, no 
evidence of point tenderness with limitation of ranges of 
motion in flexion, extension, and lateral rotation, no 
increase in pain to midline compression of the spine, and 
negative straight leg raising, as well as cross straight leg 
raising.  The appellant reported difficulty in lifting more 
than 50 to 75 pounds and described severe low back pain with 
occasional right leg and hip pain that was exacerbated by 
prolonged standing and sitting in increased activities.  The 
diagnosis was lumbar spine pain with occasional radiculopathy 
into the right hip and buttock, and severe limitation of 
motion in the lumbar spine.

VA medical reports in 1996 indicate complaints of lumbar pain 
which radiated to the lateral aspect of the right leg and to 
the right foot.  No weakness was noted, and the appellant was 
observed to have an antalgic gait, with normal symmetrical 
strength and reflex.  Radiculopathy was noted at L5-S1.  A 
December 1996 VA progress record showed back pain to 
palpation in the lumbosacral spine.  Injections were given 
for his complaints of pain.

More recently, an August 1997 VA examination showed that the 
appellant walked well without a limp, cane or appliance.  He 
was able to get in and out of a chair with ease, and had no 
postural abnormalities or fixed deformities.  The musculature 
of his back was described as good.  Range of motion was 
forward flexion of 62 degrees, backward extension of 21 
degrees, left lateral flexion of 9 degrees and right lateral 
flexion of 20 degrees.  Objective pain on motion was noted.  
An X-ray showed no bony abnormalities except for mild 
degenerative change at L5 and S1.  The prior evaluation was 
confirmed and continued.

Other factors to consider are the degree of limitation of 
motion and the pain caused by the appellant's low back 
disorder.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
and tenderness and spasms have been observed; however, no 
muscle atrophy or weakness has been demonstrated.  The 
appellant has consistently complained of chronic pain, and 
recent objective medical evidence did show findings of 
tenderness to palpation and pain on motion was observed.  
Only slight to moderate limitation of motion was observed.  
The appellant was able to bend forward, or flex, to 62 
degrees.  Forward flexion to 90 degrees, or full flexion, 
would mean that one could bend forward such that the back was 
parallel to the floor.  The appellant is able to bend 
approximately two-thirds of this distance.  There is evidence 
of residual radiculopathy, but no radiographic evidence of 
either disc herniation or foraminal stenosis.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations of the law back due to pain.  There 
is no "entirely different function" affected by the 
neurologic versus the orthopedic findings that would warrant 
a separate evaluation.  See 38 C.F.R. § 4.55; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the rating for moderate impairment that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide a basis for 
the assigning of a separate or increased disability rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have been some back spasms noted and 
pain medication administered, but no medical findings of 
atrophy or loss or muscle strength or of symptoms compatible 
with sciatic neuropathy have been made.  As such, findings 
commensurate with pronounced or severe low back disc 
impairment under Diagnostic Code 5293 are not shown.  
Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence does support a 
finding of slight to moderate limitation of motion under 
Diagnostic Code 5292, this would not result in a higher 
rating since the rating for moderate impairment under that 
Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the lumbar 
spine, with objective credible evidence of some associated 
muscle spasms, but not of sciatica, absent knee jerks, loss 
of lateral motion with osteo-arthritic changes, a positive 
Goldthwait's sign, listing of the whole spine to the opposite 
side, or any additional neurological symptomatology in order 
to warrant an evaluation in excess of 20 percent under 
applicable diagnostic criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295.  As such, the Board does 
not find that the objective clinical evidence warrants an 
evaluation in excess of 20 percent due to functional 
impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than moderate functional impairment so as to warrant a 
schedular evaluation in excess of 20 percent under 38 C.F.R. 
§ 4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 20 percent schedular evaluation under 
Diagnostic Codes 5292 or 5295.  38 C.F.R. § 4.7.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate the 
appellant for any adverse industrial impact caused by his 
back disability.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture such that the 
rating schedule is inadequate for a proper evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's low 
back disability has not required frequent periods of 
hospitalization, although he received pain injections in 
1996, and the evidence does not show marked interference with 
employment.

Because the preponderance of the evidence is against the 
allowance of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellant's low back disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

